            Case 3:19-cv-00809-M Document 1-1 Filed 04/01/19                   Page 1 of 1 PageID 8
                                     IPP International U.G. Declaration Exhibit A
                                       File Hashes for IP Address 47.187.16.231

ISP: Frontier Communications
Physical Location: Colleyville, TX



Hit Date UTC            File Hash                                            Title
01/20/2019 18:59:32     30512197BA69A068EDE19E894DFD7D16D0175C87             Workout and Stunning Hot Sex

10/01/2018 23:14:09     511D6FBD106FA538974F251AB9F1B1B8B6CBE052             Hot Russian Fucking

08/13/2018 00:29:18     83D0E4AB0A70F874F96FCF4D58FC0724DA978B93             Cum In For An Orgy

06/02/2018 19:15:27     44BB7079CC0D20E54C2D2ED0DBA016A4B6581F67             My Sweet Surrender

04/30/2018 00:52:36     C8C692FF2146E2D238037AA2FEA950EB22CB0DE0             In The Mood

04/02/2018 02:33:11     C78692725E360537BCEBBA49789076697AB563D5             Never Have I Ever Had A Threesome Like
                                                                             This

03/24/2018 19:29:14     16540A069860446050189D1C8F2DA71FE4787B69             Stripshow Sex

03/19/2018 01:51:59     667E821003865AA939991A673B72E0C324B9B504             Everybody Plays Three Ways

03/11/2018 02:01:34     B184880A36AFC511EDFF07046B26E5DD1CE6396B             Honeymoon Sex

03/04/2018 00:01:54     AFB45360C3A3887DCFCF38289F4525EAD9CD3661             Hot Blooded

01/15/2018 00:54:57     D655F752808917DC913CFEC67E494906BDC32B55             Purely Passionate

12/16/2017 19:03:11     B0BDE8708FC36E831E1D82EE32A0D92D8C45BC23             Your Luckiest Night

12/11/2017 01:48:38     5E7275441FA969D7E565D76821D2E92D8CB55FA2             Five Reasons to Love Sex with Blondes

10/08/2017 00:45:18     1D563AD0A859AB6D49E31F736E3454C1AD188DAA Love Burns Again

09/16/2017 21:43:33     507D295A735F5464F4C3DB79DC495B3077D31578             Piano Concerto

07/02/2017 05:11:42     89B1D793636AF77DECDD2D0C433D7419FB328136             XXX Threeway Games

06/02/2017 04:00:34     B4140ED7691E78D2599C56E5C8694E344F7AC27F             An Afternoon Inside Kim

01/30/2017 03:01:58     3F4A5DBF141AC8226C9FFA51A3E357A71593FAFC             A Rose A Kiss and A Bang

10/17/2016 01:59:18     FA3C3ADE1CC16A175C160A24EF15FDD23366015D             Forbidden Fruit


Total Statutory Claims Against Defendant: 19




                                                     EXHIBIT A
NTX7
